Exhibit 99.1 NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release October 21, 2010 Compuware Earns 12 Cents Per Share in Q2 as Growth Businesses Continue to Soar · Non-mainframe solutions revenue up 53 percent year-over-year in Q2 · Q2 total revenue increases 3.6 percent year-over-year · Total products revenue increases nearly five percent year-over-year to $167.6M in Q2 · Total APM (Vantage and Gomez) revenues reach $51.4M in Q2, up nearly 26 percent, on a pro forma basis, year-over-year · Covisint revenues reach $12.2M, up 27 percent from Q2 last year · Professional Services segment contribution margin reaches 12.5 percent DETROITOctober 21, 2010Compuware Corporation (NASDAQ: CPWR), the technology performance company, today announced financial results for its second quarter ended September 30, 2010. “Compuware has shaped its business to deliver steady, long-term growth in revenue and earnings,” said Compuware President and Chief Operating Officer Bob Paul. “This quarter’s results show clearly that we’re delivering on that goal. Total revenues are up compared to Q2 last year, with strength in our growth businesses overcoming a difficult compare in mainframe revenues.” Compuware reports second quarter revenues of $225.9 million, up 3.6 percent from $217.9 million in Q2 last year. Second quarter earnings per share were 12 cents, based upon 224.4 million shares outstanding. Second quarter net income was $26 million. “Compuware’s best-in-class offerings in the rapidly growing, multi-billion dollar application performance management and secure collaboration markets are increasingly contributing to our overall growth and profitability,” continued Paul. “With Vantage license fees up 48 percent and Gomez subscription fees—on a pro forma basis—up nearly 30 percent year-over-year, we’re establishing ourselves not only as the leader, but the world standard in APM. “Supporting these growth engines, our mainframe business continues to sustain its strong renewal rate of more than 90 percent, and our Professional Services business is now showing year-over-year revenue and margin growth,” continued Paul. “Moving forward, I expect Compuware’s focused, balanced solution portfolio to continue producing market-leading value for our customers, shareholders and employees.” During the company’s second quarter, software license fees were $45.6 million. Maintenance and subscription fees were $122 million in the second quarter, up 11.2 percent from $109.7 million in the second quarter last year. Revenue from Professional Services in the second quarter was $58.3 million, compared to $58.1 million in the same quarter last year. -MORE- Page 2 Compuware Earns 12 Cents Per Share in Q2 as Growth Businesses Continue to Soar October 21, 2010 Second Quarter Fiscal Year 2011 Highlights During the second quarter, Compuware: · Acquired DocSite, an award-winning clinical decision support and quality performance management company, adding quality care and performance management capabilities to Covisint. · Announced that Compuware Gomez was named the #1 provider of web performance monitoring solutions to the largest online retailers in the U.S. for the fourth consecutive year by Internet Retailer. · Achieved VMware Ready™ status for Compuware Vantage. · Released research revealing that large European organizations lose €608,000 every year due to performance-related problems with cloud-based applications. · Announced that several Michigan health plans have coalesced under one entity—Michigan Association of Health Plans—leveraging Covisint ExchangeLink™. · Introduced the Compuware Workbench, a new modernized open development environment for managing mainframe application development. · Was recognized by Enterprise Management Associates as a “Value Leader” and was also recognized as the industry’s best Business Service Management (BSM) solution in the "EMA BSM Service Impact Radar Report." · Partnered with AppLabs, the world’s largest software testing and quality management company, to deliver enhanced performance testing capabilities to customers. · Unveiled a strategic partnership with Tatanet to provide end-to-end application performance management services to Tatanet's customers in India. · Announced a competitive switch program called "More" that provides an attractive and secure upgrade path to Changepoint PSA for QuickArrow customers. · Announced that Steria, one of Europe's leading IT service companies, has chosen Compuware Changepoint to provide a core management system for project and service portfolios worldwide. · Announced that RightNow Technologies (Nasdaq:RNOW) chose Compuware's project portfolio management solution, Changepoint, to help RightNow's professional services division deliver valuable information to enhance client support and automate key processes. · Released information that Covisint became a member of Energistics, the upstream industry open standards oil and gas consortium. · Announced that the Gomez global performance network expanded by 50 percent, exceeding 150,000 global Last Mile locations and 150 commercial-grade Internet backbone nodes. · Launched through Gomez numerous new industry benchmarks that provide companies with an unbiased view of the state of web and mobile site performance. Page 3 Compuware Earns 12 Cents Per Share in Q2 as Growth Businesses Continue to Soar October 21, 2010 · Introduced with Gomez a free Cross-Device Website Compatibility test that allows organizations to see if their web or mobile site displays correctly across mobile smart devices including the iPhone, iPad, BlackBerry and Nexus One. · Announced that, for the 10th consecutive year, it earned the “101 Best and Brightest Companies to Work For” award presented by The Michigan Business & Professional Association. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, the financial information included with this press release uses non-GAAP measures for revenue. The non-GAAP revenue disclosures provide information on total products commitments and pro forma revenue for Gomez subscription fees as if their results were included in the comparable prior year period. Compuware management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Compuware’s ongoing core operations and prospects for the future. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. Management uses both GAAP and non-GAAP information in operating and evaluating its business and as such has determined that it is important to provide this information to investors. A reconciliation of non-GAAP to GAAP information is contained in the financial statements following this press release. Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the top 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. ### Conference Call Information Compuware will host a conference call to discuss these results at 5 p.m. Eastern time (21:00 GMT) today. To join the conference call, interested parties in the United States should call 800-230-1074. For international access, the conference call number is +1-612-234-9959. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 170179. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Press Contact Lisa Elkin, Vice President, Marketing and Communications, lisa.elkin@compuware.com, 313-227-7345 For Sales and Marketing Information Compuware Corporation, One Campus Martius, Detroit, MI 48226, 800-521-9353, http://www.compuware.com COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) AS OF SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, REVENUES: Software license fees $ Maintenance and subscription fees Professional services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance and subscription fees Cost of professional services Technology development and support Sales and marketing Administrative and general Restructuring costs Gain on divestiture of product lines ) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Interest income Other ) 74 ) ) OTHER INCOME, NET INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ DILUTED EPS COMPUTATION Numerator:Net income $ Denominator: Weighted-average common shares outstanding Dilutive effect of stock options Total shares Diluted EPS $ COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) SIX MONTHS ENDED SEPTEMBER 30, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Gain on divestiture of product lines ) Depreciation and amortization Stock award compensation Deferred income taxes ) Other Net change in assets and liabilities, net of effects from acquisition, divestiture and currency fluctuations: Accounts receivable Prepaid expenses and other current assets Other assets ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Income taxes Net cash provided by operating activities CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES: Purchase of: Business, net of cash acquired ) Property and equipment ) ) Capitalized software ) ) Net proceeds from divestiture of product lines Net cash provided by (used in) investing activities ) CASH FLOWS USED IN FINANCING ACTIVITIES: Net proceeds from exercise of stock options including excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ COMPUWARE CORPORATION AND SUBSIDIARIES OPERATIONAL HIGHLIGHTS (Dollar Amounts In Thousands) QUARTER ENDED SEP 30, YR - YR QUARTER ENDED JUN 30, QTR - QTR % Chg % Chg Products: Software License Fees: Distributed License Fees: Vantage $ $ % $ % Changepoint % %) Uniface % % Other % % Distributed License Fees % % Mainframe License Fees %) % Total Software License Fees %) % Maintenance and Subscription Fees: Distributed Products % % Mainframe Products %) % Subscription (Gomez) - N/A % Total Maintenance and Subscription Fees % % Total Products Revenue: Distributed Products % % Mainframe Products %) % Subscription (Gomez) - N/A % Total Products Revenue $ $ % $ % Subscription (Gomez) - proforma basis $ $ % $ % Total Product Revenue by Geography North America $ $ % $ % International $ $ %) $ % Total Cost of Product Revenue $ $ % $ %) Deferred License Fees Current $ $ %) $ %) Long-term $ $ %) $ %) Deferred During Quarter $ $ %) $ %) Recognized During Quarter $ $ %) $ % Professional Services: Professional Services Segment Fees $ $ %) $ % Application Services Segment Fees % % Total Professional Services Fees $ $ % $ % Professional Services Segment Contribution Margin % % % Application Services Segment Contribution Margin % % % Total Professional Services Fees Contribution Margin % % % Billable Professional Services Segment Headcount %) %) Application Services Segment Headcount % % Other: Total Company Headcount % % Total DSO (Billed) Total DSO COMPUWARE CORPORATION AND SUBSIDIARIES PRODUCT COMMITMENTS (In Thousands) QUARTER ENDED SEPTEMBER30, JUNE30, SEPTEMBER30, License fees $ $ $ Change in deferred license fees ) ) ) License contracts entered into during period Maintenance and subscription fees Change in deferred maintenance and subscription fees ) ) ) Maintenance and subscription contracts & renewals entered into during period Total products commitments during period $ $ $ A significant portion of the company's product software revenue is recognized ratably over the contractual term of the arrangement. Therefore, to supplement the understanding of Compuware's software business, we believe it is important to also consider the amount of product commitments, which represents the full contractual value of each product software arrangement entered into during the reporting period.
